EXHIBIT 10.6


PROMISSORY NOTE


$1,000,000
Sacramento, California

March 30, 2009


FOR VALUE RECEIVED, the undersigned, PACIFIC ETHANOL, INC., a Delaware
corporation (“Borrower”), hereby promises to pay to NEIL M. KOEHLER or his
assigns (“Lender”), the principal sum of One Million Dollars ($1,000,000) (or
such lesser amount as shall equal the aggregate unpaid principal amount loaned
hereunder by Lender) together with interest thereon as hereinafter provided
until this Note is paid in full.
 
1.            Loans. Borrower may from time to time request in writing, and
thereafter Lender shall make, by the next business day following such written
request, loans hereunder in an aggregate amount of up to One Dollars
($1,000,000). The aggregate principal amount of the loans made at any time under
this Note shall never exceed the face amount of this Note.


2.            Principal and Interest Payments. Interest on the unpaid principal
amount hereof shall accrue at a rate per annum equal to eight percent (8.0%).
All principal and accrued and unpaid interest then owing under this Note shall
be due and payable on the first (1st) anniversary of the date first set forth
above (the “Maturity Date”) unless the obligations hereunder are earlier
accelerated or satisfied in accordance with the provisions of this Note. All
payments by Borrower hereunder shall first apply to accrued and unpaid interest
and then to the remaining principal balance under this Note.


3.            Prepayment. Borrower shall have the right to prepay all or any
part of the remaining balance of this Note at any time, without premium or
penalty.


4.            Payments and Computations. All payments on account of indebtedness
evidenced by this Note shall be made not later than 5:00 p.m., California time,
on the day when due in lawful money of the United States. Payments are to be
made at such place as Lender may, from time to time, in writing appoint, and in
the absence of such appointment, then at the principal place of business of
Lender as set forth in Paragraph 7 below.


5.            Events of Default. The occurrence of any of the following shall
constitute an “Event of Default” under this Note:


(a)           Failure to Pay. Borrower shall fail to pay (i) when due any
principal payment on the date due hereunder, or (ii) any interest or other
payment required under the terms of this Note on the date due, and any such
payment shall not have been made within five (5) days of Borrower’s receipt of
Lender’s written notice to Borrower of such failure to pay; or


(b)           Breach of Note. Borrower, or any direct or indirect subsidiary of
Borrower, shall fail to comply with any material provision as to which it is
obligated under this Note and any such failure to comply shall not have been
cured within ten (10) days of Borrower’s receipt of Lender’s written notice to
Borrower of such failure to comply.

 
 

--------------------------------------------------------------------------------

 

(c)           Voluntary Bankruptcy or Insolvency Proceedings. Borrower shall (i)
apply for or consent to the appointment of a receiver, trustee, liquidator or
custodian of itself or of all or a substantial part of its property, (ii) make a
general assignment for the benefit of its creditors, (iii) be dissolved or
liquidated, (iv) commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or consent to any such relief or to the appointment of or taking possession of
its property by any official in an involuntary case or other proceeding
commenced against it, or (v) take any action for the purpose of effecting any of
the foregoing; or


(d)    Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of Borrower or of
all or a substantial part of the property thereof, or an involuntary case or
other proceedings seeking liquidation, reorganization or other relief with
respect to Borrower or the debts thereof under any bankruptcy, insolvency or
other similar law now or hereafter in effect shall be commenced and an order for
relief entered or such proceeding shall not be dismissed or discharged within
sixty (60) days of commencement.


6.            Rights of Lender upon Default. Upon the occurrence or existence of
any Event of Default (other than an Event of Default, referred to in Paragraphs
5(c) and 5(d)) and at any time thereafter during the continuance of such Event
of Default, Lender may, by written notice to Borrower, immediately declare all
outstanding obligations payable by Borrower hereunder to be immediately due and
payable without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived, anything contained herein to the
contrary notwithstanding. Upon the occurrence or existence of any Event of
Default described in Paragraphs 5(c) and 5(d), immediately and without notice,
all outstanding obligations payable by Borrower hereunder shall automatically
become immediately due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived, anything
contained herein to the contrary notwithstanding. Upon the occurrence of an
Event of Default, the interest rate on this Note shall increase by three percent
(3.00%) per annum until such default is cured. In addition to the foregoing
remedies, upon the occurrence or existence of any Event of Default, Lender may
exercise any other right, power or remedy permitted by law, either by suit in
equity or by action at law, or both.


7.            Notices. All notices, requests, demands, approvals, consents,
waivers and othercommunications required or permitted to be given hereunder
shall be in writing and shall be deemed to have been duly given when (i) if
delivered by hand, upon receipt, (ii) if sent by nationally recognized overnight
delivery service (receipt requested), the next business day or (iii) if mailed
by first-class registered or certified mail, return receipt requested, postage
prepaid, four days after posting in the U.S. mails, in each case if delivered to
the following addresses:



 
If to Borrower:
Pacific Ethanol, Inc.
   
400 Capitol Mall, Suite 2060
   
Sacramento, California 95814
   
Attn: General Counsel
       
If to Lender:
Neil M. Koehler
   
2429 Bucklebury Lane Davis,
   
California 95616




 
2

--------------------------------------------------------------------------------

 

or such other address or facsimile number as either party may designate to the
other party hereto in accordance with the aforesaid procedure. Each party shall
provide notice to the other party of any change in address or facsimile number.


8.            Applicable Law. This Note shall be construed in accordance with
the laws of the State of California, without regard to conflicts of laws
principles. Borrower irrevocably submits to the exclusive jurisdiction of any
California State or United States Federal court sitting in Fresno County,
California over any action or proceeding arising out of or relating to this
Note, and irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such California State or Federal
court. Borrower agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Borrower waives any objection
to venue in the State of California and any objection to an action or proceeding
in the State of California on the basis of forum non conveniens.


9.            Severability. The parties hereto intend and believe that each
provision in this Note comports with all applicable local, state and federal
laws and judicial decisions. However, if any provision or provisions, or if any
portion of any provision or provisions, of this Note is found by a court of law
to be in violation of any applicable local, state or federal ordinance, statute,
law, administrative or judicial decision, or public policy, and if the court
should declare that portion, provision or provisions to be illegal, invalid,
unlawful, void or unenforceable as written, then it is the intent of Borrower
and Lender that such portion, provision or provisions be given force to the
fullest possible extent that they are legal, valid and enforceable, that the
remainder of this Note shall be construed as if the illegal, invalid, unlawful,
void or unenforceable portion, provision or provisions were not contained
herein, and that the rights, obligations and interest of Borrower and Lender
under the remainder of this Note shall continue in full force and effect.


10.          Usury. In the event any interest is paid on this Note which is
deemed to be in excess of the then legal maximum rate, then that portion of the
interest payment representing an amount in excess of the then legal maximum rate
shall be deemed a payment of principal and applied against the principal of this
Note.


11.          Expenses; Waiver. If action is instituted to collect this Note, the
Borrower shall pay all costs and expenses, including, without limitation,
reasonable attorneys’ fees and costs, incurred in connection with such action.
In addition, the successful or prevailing party in any proceeding shall be
entitled to recover reasonable attorneys’ fees and other costs incurred in such
proceeding. Borrower and all parties now or hereafter liable for the payment
hereof, whether as endorser, guarantor, surety or otherwise, generally waive
demand, presentment for payment, notice of dishonor, protest and notice of
protest, notice of intent to accelerate and notice of acceleration, diligence in
collecting or bringing suit against any party hereto, and all other notices, and
agree to all extensions, renewals, indulgences, releases or changes which from
time to time may be granted by the Lender hereof and to all partial payments
hereon, with or without notice before or after maturity.


12.          Successors and Assigns. The rights and obligations hereunder of
Borrower and Lender shall be binding upon and benefit the permitted successors,
assigns, heirs, administrators and transferees of the parties.



 
3

--------------------------------------------------------------------------------

 

13.          Waiver and amendment Any provision of this Note may be amended,
waived or modified only upon the prior consent of Borrower and Lender.



 
PACIFIC ETHANOL, INC.
a Delaware corporation
       
By.
/s/ John T. Miller
   
John T. Miller, Chief Operating Officer
         
/s/ Neil M. Koehler
   
NEIL M. KOEHLER



14.          Headings. The headings of the Paragraphs of this Note are inserted
for convenience only and shall not be deemed to constitute part of this Note or
to affect the construction hereof.


15.          Time of the Essence. Time is of the essence as to all dates and set
forth herein.


Borrower and Lender have executed and delivered this Note as of the day and year
first set forth above.
 
 
 
4

--------------------------------------------------------------------------------
